By the CouRT.
We feel ourselves bound to construe every law, according to the true intention of the legislature, to be collected from the words of the act itself; and are disposed to construe penal laws strictly, and not extend them beyond their letter. On principles of common safety to the community, as well as individuals, we must be governed by former precedents, unless they evidently clash with our perceptions of right and wrong. Bonds, bills, notes, and other securities which concern mere choses in action, were not. subjects of larceny at common law, being of no intrinsic value, and not importing any property in possession of the person from whom they were taken.
The law in this particular is changed by the provisions of the 5th section of the penal law, enacted on the 5th April 1790. The descriptive parts of this offence are larceny of promissory notes for the payment of money in the plural number. The first adjective any, clearly relates to certificates of any of the United States. The subsequent words are, “shall be punished “in the same manner, as larceny of any goods or chattels.” It has been contended, that the second member of the sentence refers merely to the punishment, and cannot amplify the preceding descriptive words. But we are not at liberty to reject the term any; we are bound to give it a reasonable construction. When the law prescribes the punishment to be in the same manner as larceny of any goods or chattels, is it not necessarily implied, that as larceny of any individual specific article is punishable, so is larceny of a single note ? May it not be said correctly, and without violence to the words, that as the stealing of one horse, cow, or silver spoon is larceny, so also is the stealing of one bond, or promissory note, and punishable in like manner ?
We would be equally cautious of not relaxing wholesome positive laws, calculated for the good of society, and of carrying penal laws beyond their letter; and whatever our private sentiments may be of the intention of the legislature, we must be governed by their expressions contained in the law itself.
To make the most of the objection, it is but dubious. It is in the discretion of the court, whether they will quash any indictment whatever, upon motion. 1 Wils. 325. S. C. Sayer 27. The defendants may demur to it, if so advised; where the crime is of an enormous or public nature, it is usual to put the parties accused to their plea or demurrer. 2 Hawk. c. 25. § 146. Vid. Say. 158. 161. 2 Burr. 1127. 4 Burr. 2116. It does not comport with our ideas of justice or sound discretion to interpose in *the summary manner prayed for in the present instance. ™ Without anticipating the opinions we may hereafter form ^ on the legal question, should it become necessary, it is sufficient *74for us to say, that this is not so clear a case, as would warrant us in quashing the indictment.
In Commonwealth v. Messinger, i Binn. 273, it was held that an indictment lies under the act of 1790, for stealing one bill obligatory.
Messrs. J. Ross and Evans, pro repub.
Messrs. Sitgreaves and Hopkins, pro def.
We therefore deny the motion. Let the defendants eithei demur or plead : should the trials proceed and verdicts be found against them, we can keep the matter under advisement, until we can consult our brothers in bank, and form a satisfactory opinion on the subject. The code of criminal justice should remain fixed and certain on the most solid grounds.
The defendants were arraigned and pleaded non cul.
On the trial it appeared, that the paper charged to be stolen, was a single bill under seal, and the defendants were acquitted by reason of the variance, without any address to the jury.
But the court on motion of the prosecutor, obliged the defend ants to enter into recognizances with sufficient sureties, to appear at the next Court of Quarter Sessions of the peace, to answer a new indictment.